Exhibit 99.2 November 20, 2007 Mr. Robert E. Bernard dELiA*s, Inc. 50 West 23rd Street New York, NY 10010 Re: Employment Agreement dated as of December 6, 2005 between dELiA*s, Inc. and Robert E. Bernard (the “Agreement”) Dear Rob: This letter, when countersigned by you, shall constitute the First Amendment to the Agreement. Section 2 of the Agreement is hereby amended by deleting the word “second” and replacing it with “third”. Section 4(a) of the Agreement is hereby amended by deleting the word “second” and replacing it with “third”. Except as amended by this First Amendment, the Agreement shall remain in full force and effect without modification. If you are in agreement with the foregoing, please countersign below in the space indicated. Sincerely, dELiA*s, Inc. By: /s/ Stephen A. Feldman Name:Stephen A. Feldman Title:Chief Financial Officer ACKNOWLEDGED AND AGREED: /s/ Robert E. Bernard Robert E. Bernard
